DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24, 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 is indefinite because it is unclear if “an elastic surface” is the same elastic surface from claim 16 or if it is a different surface.  For the purpose of examination, it will be the same surface.  Furthermore, claim 24 is indefinite because it is unclear if the young’s modulus is at room temperature or at the heated temperature during bonding.  The Examiner requests that the Applicant please clarify.
Claim 29 is indefinite because it is unclear if “an elastic surface” is the same elastic surface from claim 16 or if it is a different surface.  For the purpose of examination, it will be the same surface.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-17, 19-20, 23-25, 29, 32-33, 35 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Ito et al. (2014/0033518).
Regarding claim 16, Ito discloses a uniform pressure gang bonding method comprising: providing a lower plate 7 and an expandable upper chamber (above the lower plate) with an elastic surface D; depositing a plurality of components overlying a substrate top surface; positioning the substrate overlying the lower plate, with the substrate top surface underlying and adjacent to the elastic surface; creating a positive upper chamber medium pressure differential in the expandable upper chamber; temporarily deforming the elastic surface; and, in response to temporarily deforming the elastic surface, applying a uniform pressure on the plurality of components (abstract paragraphs 0008, 0036-0047).  
Regarding claim 17, Ito discloses simultaneous with applying the uniform pressure, heating the substrate; and, in response to the uniform pressure and heat, bonding the components to the substrate top surface (abstract, paragraphs 0036-0047).  
Regarding claim 19, Ito discloses positioning the substrate top surface underlying and adjacent to the elastic surface includes the substrate top surface occupying an environment with an ambient atmospheric pressure; wherein creating the positive upper chamber medium pressure differential in the expandable upper chamber includes creating an upper chamber pressure greater than the ambient atmospheric pressure; and, wherein deforming the elastic surface includes deforming the elastic surface in a direction towards the substrate top surface (abstract, paragraphs 0036-0047).  
Regarding claim 20, Ito discloses positioning the substrate top surface underlying and adjacent to the elastic surface includes the substrate top surface occupying an environmental control lower chamber with an 
Regarding claim 23, Ito discloses creating the positive upper chamber medium pressure differential in the expandable upper chamber includes creating an upper chamber pressure using a medium selected from the group consisting of a gas or a liquid (paragraph 0047).  
Regarding claim 24, since Ito discloses similar materials to the current invention for the elastic surface, it is the Examiner’s position that it will meet the limitation of  having a Young's modulus in a range of 40 to 1000 kilo-Pascal (kPA).  
Regarding claim 25, Ito discloses depositing the plurality of components overlying the substrate top surface includes depositing first components having a first profile height and depositing second components having a second profile height, different than the first profile height; and, wherein applying the uniform pressure on the plurality of components includes applying a uniform first pressure on both the first and second components (paragraphs 0008, 0036-0047, 0059).  
Regarding claim 29, Ito discloses providing the elastic surface includes supplying an elastic surface having a first surface area; wherein depositing the plurality of components overlying the substrate top surface includes depositing components over a substrate top surface having a second surface area greater than the first surface area; the method further comprising: subsequent to bonding a first group of components to the substrate top surface, changing the relative overlying orientation of the elastic surface with respect to the substrate top surface (paragraphs 0008, 0036-0047).  A device would be reused over and over again.  Ito suggests that different components can be bonded.  Therefore, the steps would be repeated for different groups of components. 
Regarding claim 32, Ito discloses a uniform pressure gang bonding method comprising: providing a lower plate 7 and an expandable upper chamber with an elastic surface D; depositing a plurality of components overlying a substrate top surface; positioning the substrate overlying the lower plate, with the substrate top surface underlying and adjacent to the elastic surface; creating a positive upper chamber medium pressure differential in the expandable upper chamber; deforming the elastic surface; in response to deforming the elastic surface, applying a uniform pressure on the plurality of components (paragraphs 0008, 0036-0047).  A device would be reused over and over again.  Ito suggests that different components can be bonded.  Therefore, the steps would be repeated for different groups of components.
Regarding claim 33, Ito discloses simultaneous with applying the uniform pressure, heating the substrate; and, in response to the uniform pressure and heat, bonding the components to the substrate top surface (paragraphs 0008, 0036-0047).  
Regarding claim 35, Ito discloses creating the positive upper chamber medium pressure differential in the expandable upper chamber includes creating an upper chamber pressure using a medium selected from the group consisting of a gas or a liquid (paragraphs 0036-0047).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (2014/0033518) as applied to claim 16 above, and further in view of Sugiyama et al. (2006/0030075).
Regarding claim 18, Ito discloses depositing the plurality of semiconductor components overlying the substrate top surface includes depositing semiconductor devices with electrical contacts overlying corresponding electrical interfaces on the substrate top surface.  Ito does not specifically state wherein bonding the components to the substrate top surface includes solder bonding the semiconductor device electrical contacts to the substrate electrical interfaces.  However, Sugiyama discloses bonding semiconductor devices with electrical contacts and solder (paragraph 0045).  To one skilled in the art at the time of the invention it would have been obvious to use electrical contacts and solder as these are well-known in the art for bonding semiconductor devices as the solder creates a strong connection.  

Claim(s) 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (2014/0033518) as applied to claim 16 above.
Regarding claim 26, Ito discloses applying the uniform first pressure on the first and second components.  Ito does not disclose includes applying a pressure with difference of less than or equal to 5 kPA for a difference in profile height of up to 100 microns.  However, determining the ideal profile and pressure would have been obvious to one skilled in the art based on the components being bonded.  Ensuring that proper pressure is being applied would be essential to creating a strong connection. 
Regarding claim 27, Ito discloses deforming the elastic surface includes deforming the elastic surface. Ito does not disclose deforming in a range between 0.05 millimeters (mm) and 20 mm, in response to the positive upper chamber medium pressure differential.  However, determining the deformation range would have been obvious to one skilled in the art based on the components being bonded.  Ensuring that proper deformation would be essential to creating a strong connection.
Regarding claim 28, Ito discloses creating the positive upper chamber medium pressure. Ito does not disclose that the differential includes creating a pressure differential in a range of 0.5 atmospheres (atm) and 10 atm.  However, determining the pressure differential would have been obvious to one skilled in the art based on the components being bonded.  Ensuring that proper pressure deformation would be essential to creating a strong connection and would allow the elastic surface to contact the components.  

Allowable Subject Matter
Claims 21, 22, 30, 31, 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Prior art was not found that taught or suggested the limitations of these dependent claims plus the limitations from which they depend.

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634. The examiner can normally be reached Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN B SAAD/Primary Examiner, Art Unit 1735